
	
		I
		112th CONGRESS
		2d Session
		H. R. 5976
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2012
			Ms. Waters (for
			 herself, Ms. Richardson,
			 Ms. Bass of California,
			 Ms. Hahn, Ms. Roybal-Allard, Ms. Lee of California,
			 Mr. Hinchey,
			 Mr. Filner,
			 Mr. Carnahan,
			 Mr. Conyers,
			 Ms. Fudge,
			 Mr. Clarke of Michigan,
			 Mr. Hastings of Florida,
			 Mr. Rush, Mr. Clay, Mr. Lewis
			 of Georgia, Mr. Ryan of
			 Ohio, Mr. Cicilline,
			 Mr. Kucinich,
			 Ms. Jackson Lee of Texas,
			 Ms. Pingree of Maine,
			 Mr. Rangel,
			 Mr. McDermott,
			 Mr. Ellison,
			 Ms. Schakowsky,
			 Ms. Zoe Lofgren of California,
			 Mr. Towns,
			 Mr. Cleaver,
			 Ms. Sewell,
			 Ms. Clarke of New York,
			 Ms. Slaughter,
			 Ms. Edwards,
			 Mr. Doyle,
			 Mr. Baca, Ms. Wilson of Florida,
			 Ms. McCollum,
			 Mr. Butterfield,
			 Mr. Michaud,
			 Mr. Scott of Virginia,
			 Mr. Johnson of Georgia, and
			 Ms. Matsui) introduced the following
			 bill; which was referred to the Committee
			 on Appropriations, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		Making supplemental appropriations for fiscal year 2012
		  for the TIGER Discretionary Grant program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 TIGER Grants for Job Creation
			 Act.
		2.FindingsCongress finds the following:
			(1)The economy is struggling to recover from
			 the recession. The unemployment rate has remained above 8 percent nationally
			 for 40 straight months and is even higher in minority communities and in many
			 areas of the country.
			(2)The American
			 Society of Civil Engineers’ 2009 Report Card for America’s Infrastructure
			 estimated that there is a $549,500,000,000 shortfall in investments in roads
			 and bridges and an additional $190,100,000,000 shortfall in investments in
			 transit.
			(3)TIGER, formally
			 known as the Transportation Investment Generating Economic Recovery (TIGER)
			 grant program, is a nationwide competitive grant program that creates jobs by
			 funding investments in transportation infrastructure by States, local
			 governments, and transit agencies.
			(4)TIGER funds
			 projects that will have a significant impact on the Nation, a metropolitan
			 area, or a region.
			(5)In distributing
			 grants under TIGER, the Secretary of Transportation is required to ensure an
			 equitable geographic distribution of funds, a balance in addressing the needs
			 of urban and rural areas, and investments in a variety of modes of
			 transportation.
			(6)TIGER received an
			 appropriation of $500,000,000 in fiscal year 2012.
			(7)Current
			 appropriations for TIGER are not sufficient to address the need for investments
			 in transportation infrastructure in communities throughout the United States as
			 the amounts only fund a small fraction of the transportation infrastructure
			 projects for which TIGER grant applications have been received.
			(8)The President
			 requested an appropriation of $500,000,000 for TIGER in fiscal year
			 2013.
			(9)An appropriation
			 of $500,000,000 for TIGER to be made available in fiscal year 2013 and an
			 additional appropriation of $500,000,000 to be made available in fiscal year
			 2014 will allow States, local governments, and transit agencies throughout the
			 United States to improve transportation infrastructure while creating jobs.
			(10)Emergency
			 supplemental appropriations for TIGER totaling $1,000,000,000 to be made
			 available in fiscal years 2013 and 2014 will allow the Secretary of
			 Transportation immediately to begin to organize new competitions for TIGER
			 grants and allow States, local governments, and transit agencies to prepare
			 grant applications, thus ensuring an efficient use of funds and timely job
			 creation.
			3.Supplemental
			 appropriations for TIGER discretionary grant programThe following sums are appropriated, out of
			 any money in the Treasury not otherwise appropriated, for fiscal year
			 2012:
			Department of
		  Transportation
			Office of the
		  Secretary
			National
		  Infrastructure InvestmentsFor
		  an additional amount for National Infrastructure Investments in
		  accordance with the provisions under this heading in title I of division C of
		  Public Law 112–55, $1,000,000,000, of which $500,000,000 shall become available
		  on October 1, 2012, and $500,000,000 shall become available on October 1, 2013:
		  Provided, That the amount under this heading shall remain
		  available until September 30, 2014: Provided further, That the
		  amount under this heading is designated by the Congress as an emergency
		  requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985, except that such amount shall be
		  available only if the President subsequently so designates such amount and
		  transmits such designation to the Congress.
			
